NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                               IN RE BRYAN D.



                             No. 1 CA-JV 20-0212
                                FILED 1-28-2021


           Appeal from the Superior Court in Maricopa County
                             No. JV601520
           The Honorable Keelan J. Bodow, Judge Pro Tempore

                                  VACATED


                                   COUNSEL

Maricopa County Public Advocate, Mesa
By Suzanne W. Sanchez
Counsel for Appellant

Maricopa County Attorney’s Office, Phoenix
By Andrea L. Kever
Counsel for Appellee



                       MEMORANDUM DECISION

Chief Judge Peter B. Swann delivered the decision of the court, in which
Presiding Judge Jennifer B. Campbell and Judge Lawrence F. Winthrop
joined.
                             IN RE BRYAN D.
                            Decision of the Court

S W A N N, Chief Judge:

¶1             Bryan D. appeals the juvenile court’s order requiring him to
register as a sex offender. For the following reasons, we vacate the court’s
order.

                 FACTS AND PROCEDURAL HISTORY

¶2            In May 2018, Bryan, then fifteen years old, admitted to one
count of sexual abuse. The juvenile court sentenced Bryan to probation and
ordered that his potential sex offender registration be deferred until Bryan
completed a rehabilitative program at Youth Development Institute and his
probation terms.       Bryan participated in treatment at the Youth
Development Institute, but the discharge summary indicated Bryan did not
successfully meet his treatment goals.

¶3             The juvenile court eventually held a hearing to review Bryan’s
status and determine if sex offender registration was appropriate. The
hearing was held in June 2020, and the court was aware Bryan’s eighteenth
birthday was the following day. At the hearing, the court ordered Bryan to
register as a sex offender until the age of twenty-five. The court signed the
registration order on Bryan’s eighteenth birthday but filed the order three
days later. Bryan appeals.

                               DISCUSSION

¶4            A juvenile court has subject matter jurisdiction over juvenile
adjudication, including over ordering sex offender registration, while the
juvenile is under eighteen. State v. Espinoza, 229 Ariz. 421, 427, ¶ 24 (App.
2012); see A.R.S. §§ 8-202, -246. A final order of the juvenile court “shall be
by minute entry or separate written order.” Ariz. R.P. Juv. Ct. 104(A); In re
Michelle G., 217 Ariz. 340, 344, ¶ 14 (App. 2008) (finding a juvenile court
order becomes final “when it [i]s signed by the judge and filed by the clerk
of the court”).

¶5             Bryan argues, and the State concedes, the juvenile court did
not have subject matter jurisdiction to enter the order requiring Bryan to
register as a sex offender because the order was filed after Bryan’s
eighteenth birthday. Though the court orally pronounced the order to file
as a sex offender before Bryan turned eighteen, the court did not file the
written order until three days after Bryan’s birthday. Because the order was
not final under the Rules of Procedure for the Juvenile Court until it was
filed, the court no longer had subject matter jurisdiction over Bryan at the
time it was filed. Espinoza, 229 Ariz. at 426, ¶¶ 20, 23.


                                      2
                         IN RE BRYAN D.
                        Decision of the Court

                            CONCLUSION

¶6             We vacate the juvenile court’s order requiring Bryan to
register as a sex offender.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                     3